



COURT OF APPEAL FOR ONTARIO

CITATION: Cubias (Re), 2013 ONCA 409

DATE: 20130618

DOCKET: C56116

Hoy A.C.J.O., Blair and Lauwers JJ.A.

IN THE MATTER OF: Christian Cubias

AN APPEAL UNDER PART XX.1 OF THE
CODE

Bruce F. Simpson, for the appellant

Karen Shai, for the Attorney General

Janice E. Blackburn, for Waypoint Centre for Mental
    Health Care

Michelle O'Bonsawin, for Brockville Mental Health Centre

Heard and released orally: June 7, 2013

On appeal against the disposition of the Ontario Review
    Board dated, August 28, 2012.

ENDORSEMENT

[1]

The appellant appeals the August 28, 2012 disposition of the Ontario
    Review Board ordering that he be detained at the Oakridge Division of Waypoint
    Centre for Mental Health.  It is conceded that the appellant remains a
    significant threat to the safety of the public.  The appellant argues that the
    Board erred in not concluding that his risk could be managed on a conditional discharge.

[2]

The Board provided reasons for concluding that the appellants risk
    could not be managed on a conditional discharge, all of which were supported by
    the evidence.  The appellant has no support in the community, he has a history
    of elopements and he has failed to develop any of the skills required to follow
    through on substance abstinence.  As the Board noted, a resumption of alcohol
    consumption would increase his risk of acting violently.  The Boards
    conclusion was reasonable and supported by the evidence.  We see no basis to
    interfere.

[3]

On appeal the appellant also raises a
Charter
argument not
    advanced before the Board.  In particular, he argues that his detention amounts
    to a probable period of indefinite incarceration and therefore to cruel and
    unusual punishment.  We are not satisfied that the appellant faces a probable
    period of indefinite incarceration.

[4]

The thrust of the evidence before the Board was that a transfer to
    Waypoint was not a dead-end. Waypoint offers the substance abuse programming
    that the appellant requires.  If he engages in that programming and shows
    improvement, he could earn privileges and eventually be transferred to a
    facility that engages in community reintegration. In these circumstances, we do
    not need to further address his
Charter
argument.

[5]

This appeal is accordingly dismissed.

Alexandra Hoy A.C.J.O.

R.A. Blair J.A.

P. Lauwers J.A.


